 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES ()F AMERICA §
v. § CRIMINAL NO. 18-CR-0252
KEITH AARON FORD, §
Defendant. §
PLEA AGREEMENT

The United States of America, by and through Ryan Patrick, United States Attorney for the
Southern District of Texas, and Julie N. Searle, Assistant United States Attorney, and the
defendant, Keith Aaron Ford (“Defendant”), and Defendant’s counsel, pursuant to Rule
ll(c)(l)(A) and ll(c)(l)(B) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of Which are as follows:

Defendant’s Agreement

l. Defendant agrees to plead guilty to Counts 2 and 3 of the Indictment. Count 2 charges
Defendant with Receipt of Child Pornography, in violation of Title 18, United States Code,
Section 2252A(a)(2)(B) and 2252A(b)(l). Count 3 charges Defendant With Possession of Child
Pornography, in violation of Title 18, United States Code, Section 2252A(a)(5)(B) and
2252A(b)(2). Defendant, by entering this plea, agrees that he is waiving any right to have the
facts that the law makes essential to the punishment either charged in the indictment, or proved to
a jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United States Code,

Section 2252A(a)(2)(B) and 2252A(b)(l), is imprisonment for not less than 5 years and not more

than 2() years and a fine of not more than $250,000.00. The statuto;v_ maximum penalty for a

 

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 2 of 14

violation of Title l8, United States Code, Section 2252A(a)(5)(B) and 2252A(b)(2), is
imprisonment for up to lO years and a fine of not more than $250,000.00. Additionally, under
both Counts 2 and 3, Defendant may receive a term of supervised release after imprisonment of at
least 5 years to life. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2).
Defendant acknowledges and understands that if he should violate the conditions of any period of
supervised release which may be imposed as part of his sentence, then Defendant may be
imprisoned for the entire term of supervised release, without credit for time already served on the
term of supervised release prior to such violation. See Title 18, United Stated Code, sections
3559(a)(3) and 3583(€)(3). Defendant understands that he cannot have the imposition or
execution of the sentence suspended, nor is he eligible for parole.

Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 30113(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

4. Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court determines
that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of the United
States District Court a special assessment in the amount of five thousand dollars ($5000.00) per
count of conviction. The payment will be by cashier’s check or money order, payable to the
Clerk of the United States District Court, c/o District clerk’s Oft`ice, P.O. Box 61010, Houston,

TX 77208, Attention: Finance.

 

 

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 3 of 14

Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

Waiver of Appeal and Collateral Review

6. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. ln the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks his conviction or Sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

7. ln agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he may have received from his counsel, the United

 

 

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 4 of 14

States or the Probation Office, is a prediction and not a promise, did not induce his/her guilty plea,
and is not binding on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

8. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

9. The United States agrees to each of the following:

(a) lf Defendant pleads guilty to Counts 2 and 3 of the indictment and persists

in that plea through sentencing, and if the Court accepts this plea agreement, the

United States will move to dismiss any remaining counts of the indictment at the

time of sentencing;

(b) lf the Court determines that Defendant qualifies for an adjustment under

section 3El .l(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3El .l(a) is l6 or greater, the United States will move

under section 3El.l(b) for an additional one-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.

 

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 5 of 14

United States' Non-Waiver of Appeal
lO. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office in connection with
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6Al .2

of the United States Sentencing Guidelines and Title 18, United States Code,

section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination

l l. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions ofTitle 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence

imposed is within the discretion of the sentencing judge. If the Court should impose any sentence

up to the maximum established by statute, or should the Court order any or all of the sentences

 

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 6 of 14

imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

l2. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) IfDefendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and
the court all agree.

(b) At a trial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront
those witnesses and his attorney would be allowed to cross-examine them. In turn,
Defendant could, but would not be required to, present witnesses and other
evidence on his own behalf. If the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the
court; and

(c) At a trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

F actual Basis for Guilty Plea

13. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Counts 2 and 3 of the indictment. If this case were to proceed to trial, the United States could
prove each element of the offense beyond a reasonable doubt. The following facts, among others
would be offered to establish Defendant’s guilt:

a. On or about March 3, 2017, an undercover employee with the Federal Bureau of

Investigation (FBI), using a computer connected to the Internet and utilizing a law enforcement
tool that allows single-source downloads from the BitTorrent P2P network, conducted an

investigation into the sharing of child pornography through that network. The FBI identified a

6

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 7 of 14

computer on the BitTorrent P2P file sharing network with the IP address of 47.32.243.36 as a
potential download candidate (source) for more than 37,500 files with hash values consistent
with child pomography. The FBI directed the investigation to this computer at IP address
47.32.243.36 as it had been detected as being associated with investigative files of interest by
investigators conducting keyword searches or hash value searches for files related to child
exploitation material including child pornography on the BitTorrent network.

b. Between March 3, 2017 through May 30, 2017 the FBI was able to download over 20
image files and 7 video files from IP address 47.32.243.36, which was actively sharing several
torrents containing files with names indicative of child pomography. Some of these filed
included child pornography files of underage females between the ages of 14 and 16.

l. Filename: cha5517.jpg

Description: This is a still image file that depicts an underage female, who appears to be
under the age of 14, nude, and being orally penetrated by the erect penis of an adult male.

2. Filename: Dilc015.jpg

Description: This is a still image file that depicts an underage female, estimated to be
under the age of 16, nude, with vagina exposed to the camera.

3. Filename: Dilc012.jpg

Description: This is a still image file that depicts an underage female, who appears to be
under the age of 16, being orally penetrated by the erect penis of an adult male.

4. Filename: IMG_3334.jpg

Description: This is a still image file that depicts an underage female, who appears to be
under the age of 14, engaged in a pose where her genitals are exposed in a lewd and
lascivious manner.

c. A query of the IP address was conducted through a publically available database and it
was determined that IP address 47.32.243.36 resolved back to Charter Communications. The IP
address was geolocated to the Defendant’s address, which is located within the Southem District
of Texas.

d. On or about August 3, 2017, the FBI conducted physical surveillance of Defendant’s
home. FBI observed multiple vehicles at the residence, all of which were registered to
Defendant.

e. On August ll, 2017, FBI Houston executed a federal search warrant at the Defendant’s
residence. Upon the execution of said search warrant, agents seized various electronic media.

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 8 of 14

f. After the execution of the search warrant, Defendant was interviewed. After being
advised of his Miranda Rights, Defendant agreed to make a statement. The statement was audio
and video recorded.

g. The Defendant admitted that he had a general understanding of peer-to-peer programs
with regard to having to conduct keyword searches for a topic of interest and then having to
actively select and approve the desired files for download and receipt. Defendant acknowledged
that uTorrent is a file sharing software designed to exchange digital files between peers.
Defendant did state, however, that he thought he had disabled the file sharing component of the
program. Defendant acknowledged that he had been downloading and viewing child
pornography for one year, would occasionally masturbate to it prior to his wife coming home
from work. Defendant denied ever having contact with a child.

`h. A forensic exam was performed on the items seized from the search:

0 Seagate 1Free Agent hard drive with serial number 2GET4XAC;

0 Seagate hard drive with serial number NA7ZSG2R; and,

0 Lenova 80UD laptop computer with serial number MP17BKMG containing a
Toshiba hard drive.

Agents discovered 745 image files and 723 video files on the hard drive found in the Lenova
laptop computer. Each of these images showed young children engaged in sexually explicit
conduct as defined under federal law (18 U.S.C. 2256(2)(A)). The image files depicting child
pornography portray female minors, ranging from infants to young teenagers, engaged in sex
acts including oral, vaginal, and/or anal penetration; S&M/bondage; bestiality; masturbation
and/or self-penetration with foreign objects; and/or lascivious displays of the genitals. There
was an exceptionally large number of files depicting minor females under the age of 5. Some
of the images are of known Victims as identified through the National Center for Missing and
Exploited Children. The following files are noted as these images and videos qualify for
sentencing enhancement purposes:

1. Filename: ptsc_Jenny9y0 daughter tied up and dock licking her.avi

Description: [Bestiality/Bondage] This is a video file that is approximately 2 minutes
and 6 seconds, depicting a minor female, under the age of 12, bound by rope while being
vaginally licked by a canine and being orally penetrated by the erect penis of an adult
male.

2. Filename: AVSEQOS.DAT.riff

Description: [Bondage] This is a video file that is approximately 10 minutes and 1
second in length depicting a minor female, estimated to be under the age of 10, bound
with duct tape by the wrists and ankles while being vaginally penetrated by the erect
penis of an adult male and then vaginally and anally penetrated by foreign objects.

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 9 of 14

3. Filename: (Pthc) !!! New 0604 !!! Luvnlilly 3y0(1). avi
Description: [Victim Under 5] This is a video file that is approximately 7 minutes and
3 seconds in length that depicts an underage female, who appears to be under the age of

5, being vaginally and orally penetrated by the erect penis of an adult male.

4. Filename: _KP HARDCORE

Description: [Minor] This is a videofile file that is approximately 48 seconds in length
that depicts an underage female, who appears to be less than 5 years of age, being anally
penetrated by the erect penis of an adult male.

There were also a total of 3 19 videos that were greater than five minutes in length.

i. The computer media at issue was used to distribute, receive and possess the child
pornography traveled in foreign or interstate commerce. Further, the Defendant used the
Intemet, which is a means and facility of interstate commerce to distribute, receive and possess
the child pornography found on the above referenced media devices.

Breach of Plea Agreement

14. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines _ Generally

15. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
9

 

 

§
i
z
i
1

 

 

 

 

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 10 of 14

` property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.

16. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security

information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant’s complete financial disclosure.

17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations

Restitution

19. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)
incurred a monetary loss in an amount to be determined either before sentencing or within 90 days

of the sentencing hearing. Defendant understands and agrees that the Court will determine the

10

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 11 of 14

amount of restitution to fully compensate the victim(s). Defendant agrees that restitution imposed
by the Court will be due and payable immediately and that Defendant will not attempt to avoid or
delay payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to
challenge in any manner, including by direct appeal or in a collateral proceeding, the restitution
order imposed by the Court.
Forfeiture

20. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property. ln particular, but without limitation, Defendant stipulates that the
following specific property is subject to forfeiture: Seagate Free Agent hard drive with serial
number 2GET4XAC, Seagate hard drive with serial number NA7Z5G2R, and, Lenova 80UD
laptop computer with serial number MP17BKMG containing a Toshiba hard drive.

21. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

22. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to F ederal Rule of Criminal Procedure
32.2(b)(4)(A).

23. Subject to the provisions of paragraph 6 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding

ll

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD1 Page 12 of 14

Fines

24. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding

Notification of the Sex Offender Registration and Notification Act

25. Defendant has been advised, and understands, that under the Sex Offender
Registration and Notification Act, a federal law, he must register and keep the registration current
in each of the following jurisdictions: where he resides; where he is an employee; and where he
is a student. The Defendant understands that the requirements for registration include providing
his name, his residence address and the names and addresses of any places where he is or will be
an employee or a student, among other information. The Defendant further understands that the
requirement to keep the registration current includes informing at least one jurisdiction in which
he resides, is an employee, or is a student not later than three (3) business days after any change
of residence, employment, or student status. Defendant has been advised; and understands, that
failure to comply with these obligations subjects him to prosecution for failure to register under
federal law, 18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both.

Complete Agreement
26. This written plea agreement, consisting of 14 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

12

 

Case 4:18-cr-00252 Document 19 Filed on 10/15/18 in TXSD Page 13 of 14

Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty,

27. Any modification of this plea agreement must be in writing and signed by all

 

 

 

   

 

 

parties.

Filed at f/f/Ul)§'\/G/y\ , Texas, on (/Gi©w f 5 , 2018.

Defendant
Subscribed and sworn to before me on w w l 5 , 2018.
AVID J. BRADLEY, Clerk
STRICT CLERK
By: ‘ '
weputy Uni‘i'ed States District Clerk

APPROVED:

Ryan Patrick
United States Attomey

N. Searle
listant United States Attomey Attomey for Defendant

13

 

Case 4:18-cr-00252` Document 19 Filed on 10/15/18 in TXSD Page 14 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §
§

v. § CRIMINAL NO. 18-CR-0252
§
KEITH AAR()N FCRD, §
§

Defendant.
PLEA AGREEMENT -- ADDENDUM

l have fully explained to Defendant his rights with respect to the pending indictment. I

have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines, which may apply in this case. l have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, l have carefully reviewed every part of this
plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

agreement is an informed and voluntary one.

Attomey for Defendant Date

I have consulted with my attorney and fully understand all my rights with respect to the

/0»/)`-/€

 

indictment pending against me. My attorney has fully explained, and l understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. l have read and carefully reviewed every part of this plea agreement
with my attomey. I understand this agreement and l voluntarily agree to its terms.

;z:, w /0~ /§v 15

Defendant Date
14

